J-S04030-15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,          :     IN THE SUPERIOR COURT OF
                                       :           PENNSYLVANIA
                         Appellant     :
                                       :
                    v.                 :
                                       :
AMY RUCK HORN,                         :
                                       :
                         Appellee      :     No. 1162 MDA 2014

      Appeal from the Judgment of Sentence Entered June 27, 2014,
              in the Court of Common Pleas of York County,
          Criminal Division at No(s): CP-67-CR-0001427-2014

BEFORE: BOWES, ALLEN, and STRASSBURGER,* JJ.

CONCURRING MEMORANDUM BY STRASSBURGER, J.:FILED FEBRUARY 09, 2015

     I concur in the result. I write separately to note that, as the author of

the Musau opinion, I remain of the view that the issue resolved therein was

properly decided.




* Retired Senior Judge assigned to the Superior Court.